Title: From George Washington to Francis Hopkinson, 13 March 1789
From: Washington, George
To: Hopkinson, Francis



Dear Sir,
Mount Vernon March 13th 1789

Your good humour of the 3rd, which made me laugh heartily, has fairly driven me out of the field, not, indeed, into the Potowmac, but into a resolution not to strain my wits in making one word of reply, except in sober earnest.
This preliminary being settled—I will tell you all I have to say, in three words: though one might perhaps suffice, for you know they say “a word to the wise is enough”—and why not to the witty? Be assured then, that my inclinations to serve you are sincere & strong—not because I have a friendship for you (for friendship ought to have nothing to do with the matter) but because I think you capable of serving the Public well. Yet you will suffer me to add, that, from the time when I began to fear it would become unavoidably necessary for me to go again into public life, I determined in that case to go into it free from all possible engagements of every kind whatsoever. To this determination, I have faithfully adhered. For I conceived my own reputation, as well as the interest of the community required,

that I should be totally at liberty, when in office, to act with a sole reference to justice & the public good. In all cases—I am, dear Sir, Your friend & Hble Servant

Go: Washington

